Citation Nr: 1444869	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. This matter was remanded in September 2010, December 2011, and August 2013 for further development. A review of the record shows that the RO has complied with all remand instructions by affording the Veteran another VA examination in June 2014 and issuing a supplemental statement of the case. The Veteran testified at a hearing before the Board at the RO in July 2011. A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was obtained in June 2014. The examiner opined that the Veteran's hypertension is less likely as not caused by or aggravated by his service connected post-traumatic stress disorder (PTSD). The examiner explained that the most likely causes of the Veteran's hypertension are his family history, hyperlipidemia, and/or weight. The examiner further explained that the medications prescribed for the Veteran's psychiatric disability do not cause or aggravate hypertension. Lastly, the examiner explained that no medication that the Veteran has been on since 2010, for any of his disabilities, have shown to cause or aggravate hypertension.

The Board notes that the Veteran's current claim for entitlement to service connection for hypertension, to include as secondary to service-connected disability, was filed in June 2004. (See June 2004 statement in support of claim). The June 2014 VA examiner only opines on medications the Veteran has taken since 2010, and failed to discuss medications taken prior to that year. A June 2004 pharmacy clinical intervention worksheet reflects that the Veteran was prescribed paroxetine and tramadol concurrently. The worksheet notes that the concurrent use of the two medications may result in an increased risk of hypertension. The June 2014 VA examiner did not discuss these particular medications in his opinion. 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439   (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744  -47 (Sept. 7, 2006). The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted. To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions. See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Based on the above, the Board finds that a supplemental opinion is warranted discussing whether the Veteran's hypertension is related to or aggravated by his active military service, to include as secondary to any service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to: a). whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension is related to, or aggravated by, his military service and b). whether it is at least as likely as not (a 50% or higher degree of probability) that any medications prescribed for any the Veteran's service-connected disabilities have proximately caused or has aggravated his hypertension. A rationale should be furnished for all opinions provided.

2. The examiner should consider the entire claims file to include:  a.) the STRs b.) the Veteran's statements in regard to hypertension and c.) the Veteran's medical records and d.) the June 2004 pharmacy clinical intervention worksheet. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



